 Case 1:20-cv-03395-BMC Document 58 Filed 04/12/21 Page 1 of 4 PageID #: 688




                                                                                                    Reply to:
                                                                                             Paul Thanasides
                                                                                       paul@mcintyrefirm.com

April 12, 2021

VIA ECF
Hon. Brian M. Cogan
U.S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re: Full Circle United, LLC v. Bay Tek Entertainment, Inc., No. 20-cv-3395-BMC

Dear Judge Cogan:
We write on behalf of all parties in this case to respectfully request an extension of dates provided
in the Case Management Plan (ECF No. 23) so that the parties have additional time to complete
discovery and related activities, and entry of the proposed order annexed hereto reflecting
proposed modified dates. Good cause exists for the requested extension.

First, the parties have worked diligently on exchanging and narrowing their respective search terms
and protocols list, but the amount of ESI remains tremendous and continued work is needed to
reduce the volume of hits. Second, a number of discovery disputes on both sides remain pending
despite attempts by the parties to resolve them. The parties have a discovery conference set for
Tuesday, April 13, to continue working through their respective discovery issues without
intervention by the Court.

Accordingly, the parties request an extension of the deadline to complete fact discovery by three
months, i.e., from June 11, 2021 until September 13, 2021, and an extension to the interim deadline
for service of subpoenas by forty-five (45) days, until May 27, 2021.

This is the first request for a discovery extension that has been made in this case. If granted, it
would affect the deadline for filing letters requesting premotion conferences to file dispositive
motions, since the deadline is calculated as one week after the current discovery cut-off date. It
would also affect a number of interim deadlines for discovery activities provided in the attachment
to the Case Management Plan (ECF No. 23).

If the request for discovery extension is granted, the parties ask that the Court grant commensurate
extensions of time to complete these activities, so that the deadline for filing premotion conference
letters is a week after the extended discovery cut-off date, September 20, 2021, and the extensions
to other interim deadlines to complete discovery activities are as reflected on the proposed order.



                      McIntyre Thanasides Bringgold Elliott Grimaldi Guito & Matthews, P.A.
                              500 E. Kennedy Blvd., Suite 200, Tampa, Florida 33602
                           T: 813.223.0000 | F: 813.225.1221 | www.mcintyrefirm.com
 Case 1:20-cv-03395-BMC Document 58 Filed 04/12/21 Page 2 of 4 PageID #: 689

Re: Full Circle United, LLC v. Bay Tek Entertainment, Inc., No. 20-cv-3395-BMC
April 12, 2021
Page 2

Respectfully,

/s/ Paul Thanasides
Paul Thanasides




                      McIntyre Thanasides Bringgold Elliott Grimaldi Guito & Matthews, P.A.
                              500 E. Kennedy Blvd., Suite 200, Tampa, Florida 33602
                           T: 813.223.0000 | F: 813.225.1221 | www.mcintyrefirm.com
 Case 1:20-cv-03395-BMC Document 58 Filed 04/12/21 Page 3 of 4 PageID #: 690




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


 FULL CIRCLE UNITED, LLC,
                                                        Civ. Action No. 1:20-cv-03395
                    Plaintiff,
                                                     [PROPOSED] ORDER EXTENDING
        v.                                                DISCOVERY DEADLINES
                                                       IN CASE MANAGEMENT PLAN
 BAY TEK ENTERTAINMENT, INC.,

                     Defendant.


 BAY TEK ENTERTAINMENT, INC.,

                     Counterclaim Plaintiff,

        v.

 FULL CIRCLE UNITED, LLC,

                     Counterclaim Defendant,

        and

 ERIC PAVONY,

                     Additional Counterclaim
                     Defendant.



The following modifications are hereby made to the dates provided in the Case Management

Order and interim deadlines on Attachment A thereto:

                   Activity                    Current Date             Modified Date


                Completion of                  June 11, 2021          September 13, 2021
             Non-Expert Discovery
               Last Day to File                June 18, 2021          September 20, 2021
               Premotion Letter




                                                 1
Case 1:20-cv-03395-BMC Document 58 Filed 04/12/21 Page 4 of 4 PageID #: 691




            Party Depositions            June 11, 2021      September 13, 2021


           Service of Rule 45            April 12, 2021       May 27, 2021
              Subpoenas
        Parties serve initial expert     July 28, 2021      November 26, 2021
       reports in support of claims
             or counterclaims

         Parties serve responsive      September 13, 2021    January 18, 2022
       expert reports in opposition
        to claims or counterclaims

      Parties serve rebuttal expert     October 4, 2021      February 4, 2022
      reports in support of claims
            or counterclaims

           Expert depositions          November 12, 2021    February 28, 2022
               complete




SO ORDERED:


________________________________




                                            2
